719 S.E.2d 24 (2011)
James Pressley TORRENCE, Sr., Employee
v.
AEROQUIP n.k.a. Eaton Corp., Employer,
Self-Insured (Sedgwick CMS, Third-Party Administrator).
No. 408P11.
Supreme Court of North Carolina.
November 9, 2011.
M. Duane Jones, Charlotte, for Aeroquip n/k/a Eaton Corporation.
Michael B. Pross, Salisbury, for Torrence, James Pressley (Sr.).

ORDER
Upon consideration of the petition filed by Defendants on the 21st of September 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."
Upon consideration of the petition filed by Defendants on the 21st of September 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of November 2011."
Upon consideration of the petition filed on the 21st of September 2011 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*25 "Denied by order of the Court in conference, this the 9th of November 2011."